CPLR article 78 petition commenced February 23, 1984 seeking to “prohibit” respondent from further participation as a Supreme Court Justice in a lawsuit involving petitioner, unanimously denied and the petition dismissed, without costs. Respondent has not exceeded his jurisdiction nor is petitionér in any way precluded from exercising its right to challenge by appeal determinations of respondent made in exercise of that jurisdiction. Thus, a writ of prohibition will not lie. (Cf. Matter of State of New York v King, 36 NY2d 59.) II Motion by petitioner-defendant to stay the hearing of two motions is likewise dénied. We note in passing, however, the inappropriateness of coupling a motion to punish for contempt with a motion for summary judgment. Concur — Sullivan, J. P., Carro, Bloom, Milonas and Kassal, JJ.